DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2020 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2021 is being considered by the examiner.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  Line 18 in claim 1 and line 22 in claim 13 should read --provide information associated with said user of said mobile communications device--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 3, 5, 7-10, and 24 are rejected under 35 U.S.C. 102(b) as being anticipated by Radhakrishnan et al (Pub. No.: US 2006/027620 A1, hereinafter Radhakrishnan).

Consider claim 1, Radhakrishnan discloses a method comprising: 
establishing communication with at least one alert system   (The clients 18 are capable of receiving data signals or "messages" from the server 14 or other clients, paragraph 28; the messages can include information such as an officer's or suspect's location (e.g., latitude, longitude, altitude, or intersection), speed, direction of travel, "live" video feed, information from any database 12, such as any crime information database or information servers, location of accidents or incidents that require the attention of first responders, and others, paragraph 29; messages can include information such as the homeland security alert level, national or local bulletins and warnings, etc, paragraph 31);
obtaining location data comprising one or more of global positioning system data, satellite triangulation data, cell tower triangulation data, or access point data (the location information in the pursuit status message is in the form of an intersection designation, as determined from the GPS coordinates indicated by the GPS system of the client 18a, paragraph 38);
determining, based on said location data, one or more of a present location of a mobile communications device, a last known location of a mobile communications device, and an expected location of a mobile communications device (the location 
obtaining, from said alert system, information associated with a condition within a predetermined proximity of the mobile communications device (if the officer associated with the client 18a is "in pursuit" of a suspect, then the officer can indicate to the server 14 via the client 18a that the officer is in pursuit by transmitting one or more pursuit status messages to the server 14. The server 14 can then transmit the pursuit messages to the mailboxes of the other clients 18b, 18c and 18d so that the other officers can receive information relating to the pursuit. In one embodiment, the pursuit status messages include information indicative of the current location of the client 18a (and thus the officer associated therewith). For example, the pursuit status messages can provide location information, which can then be broadcasted to the other officers via their clients 18b, 18c and 18d, paragraph 38);
providing map information for display including a location associated with said condition and one or more of the present location of the mobile communications device, the last known location of the mobile communications device, and the expected location of the mobile communications device (Once the pursuit status messages are received, the clients 18b, 18c and 18d can output the location information to the other officers…clients can display the location information visually, such as tracking a marker on a map, see Fig. 11c and paragraph 39); 

providing a prompt to a user of said mobile communications device to provide information associated said user of said mobile communications device (When the OfficerAssistant is first initiated, the officer using the client 18a is provided with a "Log In" screen 30 on the touch screen monitor of the client 18a, as shown for example in FIG. 7. The Log In screen 30 prompts the officer to log onto the officer communication system 10 via the client 18a by entering a username, password, and car number into the appropriate fields provided in the OfficerAssistant, paragraph 43); and 
receiving, in response to said prompt, information associated with said user of said mobile communications device (Once the officer has logged in, a main screen 32 of the OfficerAssistant is provided to the Officer, as shown for example in FIG. 8. In general, the main screen 32 displays information and allows access to other tools or resources which are available to the officer using the client 18a. In one embodiment, the main screen 32 includes a "Name/Alert Scroller" indicator 34 which displays the name of the officer currently logged onto the client 18a, paragraph 44).

Consider claim 3 and as applied to claim 1 above, Radhakrishnan discloses establishing peer-to-peer communications between the mobile communications device and one or more other communications devices (While using the peer-to-peer system 10a the information is exchanged among the clients 18 continuously at frequent intervals of time, see paragraph 77). 

Consider claim 5, and as applied to claim 1 above, Radhakrishnan discloses establishing communications between the mobile communications device and one or more of other communications devices, a server and another endpoint (The dispatcher unit 28 allows the dispatcher to send and receive messages from the clients 18 via the server 14, see Fig. 1 and paragraph 33).

Consider claim 7, and as applied to claim 1 above, Radhakrishnan discloses wherein the mobile communications device is tagged such that the mobile communications device can be tracked (once the pursuit status messages are received, the clients 18b, 18c and 18d can output the location information to the other officers, the clients 18b, 18c and 18d can display the location information visually, such as tracking a marker on a map, paragraphs 39 and 52).

Consider claim 8, and as applied to claim 1 above, Radhakrishnan discloses causing the mobile communications device to enter a special operational mode, wherein the mobile communications device performs one or more automated functions (the 

Consider claim 9, and as applied to claim 1 above, Radhakrishnan discloses, further comprising causing the mobile communications device to perform one or more automatic functions (create an audible alert alarm, paragraph 48).

Consider claim 10, and as applied to claim 1 above, Radhakrishnan discloses further comprising causing a server to maintain location information for one or more mobile communications devices and, exchange one or more of text-based, multimedia-based, image-based, voice-based and video-based communications with the one or more mobile communications devices (the clients 18 are capable of receiving data signals or "messages" from the server 14 or other clients, such messages are indicative of text, images and/or audio, e.g. ‘live’ video feed. For example, the messages can include information such as an officer's or suspect's location, see paragraph 29). 

Consider claim 24, Radhakrishnan discloses a method of operating a mobile communications device having a unique identifier comprising: 
establishing communication with at least one alert system  (The clients 18 are capable of receiving data signals or "messages" from the server 14 or other clients, 
obtaining location data comprising one or more of global positioning system data, satellite triangulation data, cell tower triangulation data, or access point data (the location information in the pursuit status message is in the form of an intersection designation, as determined from the GPS coordinates indicated by the GPS system of the client 18a, paragraph 38);
determining based on said location data, one or more of a current location of the mobile communications device, a last known location of the mobile communications device, and an expected location of the mobile communications device (the location information in the pursuit status message is in the form of an intersection designation, as determined from the GPS coordinates indicated by the GPS system of the client 18a. Further, the pursuit status message can include other relevant information concerning the pursuit. For example, the pursuit status message can include the officer's current speed and direction of travel, paragraph 38);
maintaining a record of one or more of the current location of the mobile communications device, the last known location of the mobile communications device, and an expected location of the mobile communications device in one or more of the 
obtaining, from said alert system, information associated with a condition within a predetermined proximity of the mobile communications device (if the officer associated with the client 18a is "in pursuit" of a suspect, then the officer can indicate to the server 14 via the client 18a that the officer is in pursuit by transmitting one or more pursuit status messages to the server 14. The server 14 can then transmit the pursuit messages to the mailboxes of the other clients 18b, 18c and 18d so that the other officers can receive information relating to the pursuit. In one embodiment, the pursuit status messages include information indicative of the current location of the client 18a (and thus the officer associated therewith). For example, the pursuit status messages can provide location information, which can then be broadcasted to the other officers via their clients 18b, 18c and 18d, paragraph 38);
providing map information for display, the map information including a location associated with said condition and one or more of the current location of the mobile communications device, the last known location of the mobile communications device, and the expected location of the mobile communications device, and one or more of topographical, street, radar, aerial, blueprint, weather and schematic information (Once the pursuit status messages are received, the clients 18b, 18c and 18d can output the 
providing one or more of text-based, multimedia-based, image-based, voice-based and video-based communications capabilities (if the officer associated with the client 18a is "in pursuit" of a suspect, then the officer can indicate to the server 14 via the client 18a that the officer is in pursuit by transmitting one or more pursuit status messages to the server 14. The server 14 can then transmit the pursuit messages to the mailboxes of the other clients 18b, 18c and 18d so that the other officers can receive information relating to the pursuit, paragraph 38; clients 18 are capable of transmitting messages indicative of text, images and/or audio such as live video feed, paragraph 29);
providing a prompt to a user of said mobile communications device to provide information associated said user of said mobile communications device (When the OfficerAssistant is first initiated, the officer using the client 18a is provided with a "Log In" screen 30 on the touch screen monitor of the client 18a, as shown for example in FIG. 7. The Log In screen 30 prompts the officer to log onto the officer communication system 10 via the client 18a by entering a username, password, and car number into the appropriate fields provided in the OfficerAssistant, paragraph 43); and 
receiving, in response to said prompt, information associated with said user of said mobile communications device (Once the officer has logged in, a main screen 32 of the OfficerAssistant is provided to the Officer, as shown for example in FIG. 8. In general, the main screen 32 displays information and allows access to other tools or resources which are available to the officer using the client 18a. In one embodiment, the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 2 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Radhakrishnan in view of Diacakis et al (Pub. No.: US 2004/0185875 A1, hereinafter Diacakis).

Consider claim 2, and as applied to claim 1 above, Radhakrishnan does not expressly disclose monitoring the location of the mobile communications device relative to one or more perimeters, and taking one or more actions based on a crossing of a perimeter. 
In the same field of endeavor Diacakis discloses monitoring the location of the mobile communications device relative to one or more perimeters, and taking one or more actions based on a crossing of a perimeter (a query (522) is made as to whether the wireless unit of interest 102 is within an area where surreptitious location monitoring is authorized and if so, the privacy settings are overridden, see paragraph 47). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Diacakis with the teachings of Radhakrishnan to monitor the location of a wireless unit free of any privy settings associated with the wireless unit.

Consider claim 6, and as applied to claim 1 above, Radhakrishnan does not expressly disclose surreptitiously receiving one or more of software, parameters and communications device updates. 
In the same field of endeavor, Diacakis discloses surreptitiously receiving one or more of software, parameters and communications device updates (a query (522) is 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Diacakis with the teachings of Radhakrishnan to monitor the location of a wireless unit free of any privy settings associated with the wireless unit.


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Radhakrishnan in view of Phillips et al (Pub.: No.: US 2007/0244633, hereinafter Phillips).

Consider claim 4, and as applied to claim 1 above, Radhakrishnan does not expressly disclose managing device functionality based on one or more of remaining battery power and mission information. 
In the same field of endeavor Phillips discloses managing device functionality based on one or more of remaining battery power and mission information (a power management application may manage the use of a location-based applicationbased on the location of a user to preserve battery life in a portable electronic facility 300, see paragraph 159).
.

Claims 13, 15, 17, and 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Radhakrishnan in view of Bliss et al (Pub.: No.: US 2010/0106801, hereinafter Bliss).

Consider claim 13, Radhakrishnan discloses a device (client 18) comprising: 
a non-transitory computer readable storage media (inherent in client 18 which is a mobile computer system which includes software, see paragraphs 28 and 41) having instructions stored thereon, that when executed, cause to be performed the following steps: 
establishing communication with at least one alert system  (The clients 18 are capable of receiving data signals or "messages" from the server 14 or other clients, paragraph 28; the messages can include information such as an officer's or suspect's location (e.g., latitude, longitude, altitude, or intersection), speed, direction of travel, "live" video feed, information from any database 12, such as any crime information database or information servers, location of accidents or incidents that require the attention of first responders, and others, paragraph 29; messages can include information such as the homeland security alert level, national or local bulletins and warnings, etc, paragraph 31);

determining, based on said location data, one or more of a present location of the mobile communications device, a last known location of a mobile communications device, and an expected location of a mobile communications device ((the location information in the pursuit status message is in the form of an intersection designation, as determined from the GPS coordinates indicated by the GPS system of the client 18a. Further, the pursuit status message can include other relevant information concerning the pursuit. For example, the pursuit status message can include the officer's current speed and direction of travel, paragraph 38); 
obtaining, from said alert system, information associated with a condition within a predetermined proximity of the mobile communications device (if the officer associated with the client 18a is "in pursuit" of a suspect, then the officer can indicate to the server 14 via the client 18a that the officer is in pursuit by transmitting one or more pursuit status messages to the server 14. The server 14 can then transmit the pursuit messages to the mailboxes of the other clients 18b, 18c and 18d so that the other officers can receive information relating to the pursuit. In one embodiment, the pursuit status messages include information indicative of the current location of the client 18a (and thus the officer associated therewith). For example, the pursuit status messages 
providing map information for display including a location associated with said condition and the present location of the mobile communications device, the last known location of the mobile communications device, and the expected location of the mobile communications device; (Once the pursuit status messages are received, the clients 18b, 18c and 18d can output the location information to the other officers…clients can display the location information visually, such as tracking a marker on a map, see Fig. 11c and paragraph 39); 
providing one or more of text-based, multimedia-based, image-based, voice-based and video-based communications associated with said condition (if the officer associated with the client 18a is "in pursuit" of a suspect, then the officer can indicate to the server 14 via the client 18a that the officer is in pursuit by transmitting one or more pursuit status messages to the server 14. The server 14 can then transmit the pursuit messages to the mailboxes of the other clients 18b, 18c and 18d so that the other officers can receive information relating to the pursuit, paragraph 38; clients 18 are capable of transmitting messages indicative of text, images and/or audio such as live video feed, paragraph 29); 
providing a prompt to a user of said mobile communications device to provide information associated said user of said mobile communications device (When the OfficerAssistant is first initiated, the officer using the client 18a is provided with a "Log In" screen 30 on the touch screen monitor of the client 18a, as shown for example in FIG. 7. The Log In screen 30 prompts the officer to log onto the officer communication 
receiving, in response to said prompt, information associated with said user of said mobile communications device (Once the officer has logged in, a main screen 32 of the OfficerAssistant is provided to the Officer, as shown for example in FIG. 8. In general, the main screen 32 displays information and allows access to other tools or resources which are available to the officer using the client 18a. In one embodiment, the main screen 32 includes a "Name/Alert Scroller" indicator 34 which displays the name of the officer currently logged onto the client 18a, paragraph 44).
	However, Radhakrishnan does not expressly disclose a processor configured to receive global positioning system data, satellite triangulation data, cell tower triangulation data, and access point data.
	In the same field of endeavor Bliss discloses a processor configured to receive global positioning system data, satellite triangulation data, cell tower triangulation data, and access point data, cell tower triangulation data, and access point data (the device 500 includes a processor, paragraph 108; The navigation module 617 may determine an absolute or relative position of the device, such as by using the Global Positioning System (GPS) signals, Cell Tower Triangulation, Wifi Access Point Identification, the GLObal NAvigation Satellite System (GLONASS), the Galileo positioning system, the Beidou Satellite Navigation and Positioning System, an inertial navigation system, a dead reckoning system, or by accessing address, internet protocol (IP) address, or location information in a database, paragraph 126).


Consider claim 15, and as applied to claim 13 above, Radhakrishnan discloses wherein said instructions, when executed, further cause establishing peer-to-peer communications between the mobile communications device and one or more other communications devices (While using the peer-to-peer system 10a the information is exchanged among the clients 18 continuously at frequent intervals of time, see paragraph 77).

Consider claim 17, and as applied to claim 13 above, Radhakrishnan discloses wherein said instructions, when executed, further cause establishing communications between the mobile communications device and one or more of other communications devices, a server and another endpoint (The dispatcher unit 28 allows the dispatcher to send and receive messages from the clients 18 via the server 14, see Fig. 1 and paragraph 33).

Consider claim 19, and as applied to claim 13 above, Radhakrishnan discloses wherein the mobile communications device is tagged such that the mobile communications device can be tracked (once the pursuit status messages are received, the clients 18b, 18c and 18d can output the location information to the other officers, the 

Consider claim 20, and as applied to claim 13 above, Radhakrishnan discloses comprising wherein said instructions, when executed, further cause the mobile communications device to enter into a special operational mode, wherein the mobile communications device performs one or more automated functions (the OfficerAssistant further includes a "Pursuit" button, as shown best in FIGS. 8 and 14, which allows the officer to indicate that the officer is in pursuit mode; once the Pursuit button is enabled, the location of the client 18a (and thus the officer) is broadcast to all online users, paragraph 61).

Consider claim 21, and as applied to claim 13 above, Radhakrishnan discloses, wherein said instructions, when executed, further cause the mobile communications device to perform one or more automatic functions (create an audible alert alarm, paragraph 48).

Consider claim 22, and as applied to claim 13 above, Radhakrishnan discloses further comprising a server that maintains location information for one or more mobile communications devices and, is capable of exchanging one or more of text-based, multimedia-based, image-based, voice-based and video-based communications with the one or more mobile communications devices (the clients 18 are capable of receiving data signals or "messages" from the server 14 or other clients, such messages are . 

Claims 14 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Radhakrishnan in view of Bliss, and further in view of Diacakis.

Consider claim 14, and as applied to claim 13 above, the combination of  Radhakrishnan and Bliss does not expressly disclose wherein said instructions, when executed, further cause monitoring the location of the mobile communications device relative to one or more perimeters, and taking one or more actions based on a crossing of a perimeter. 
In the same field of endeavor Diacakis discloses wherein said instructions, when executed, further cause monitoring the location of the mobile communications device relative to one or more perimeters, and taking one or more actions based on a crossing of a perimeter (a query (522) is made as to whether the wireless unit of interest 102 is within an area where surreptitious location monitoring is authorized and if so, the privacy settings are overridden, see paragraph 47). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Diacakis with the teachings of Radhakrishnan and Bliss to monitor the location of a wireless unit free of any privy settings associated with the wireless unit.


In the same field of endeavor Diacakis discloses wherein said instructions, when executed, further cause surreptitiously receiving one or more of software, parameters and communications device updates (a query (522) is made as to whether the wireless unit of interest 102 is within an area where surreptitious location monitoring is authorized and if so, the privacy settings are overridden, see paragraph 47). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Diacakis with the teachings of Radhakrishnan and Bliss to monitor the location of a wireless unit free of any privy settings associated with the wireless unit

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Radhakrishnan in view of Bliss, and further in view of Phillips.

Consider claim 16, and as applied to claim 13 above, the combination of Radhakrishnan and Bliss does not expressly disclose wherein said instructions, when executed, further cause managing device functionality based on one or more of remaining battery power and mission information. 
In the same field of endeavor Phillips discloses wherein said instructions, when executed, further cause managing device functionality based on one or more of 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Phillips with the teachings of Radhakrishnan and Bliss to reduce power consumption.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642